     Case 8:20-cv-00469-JLS-DFM Document 50 Filed 08/20/21 Page 1 of 2 Page ID #:394




 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9
                           CENTRAL DISTRICT OF CALIFORNIA
10

11     JORGE VALDES, individually and on              Case No. 8:20-cv-00469-JLS-DFM
       behalf of all others similarly situated,
12                                                    ORDER OF DISMISSAL
13                 Plaintiff,
14
       v.
15

16
       PREFERRED GROUP PROPERTIES,
17     INC.,
18
                   Defendant.
19

20

21          Having considered the Parties’ joint stipulation pursuant to Fed. R. Civ.

22    41(a)(1)(A)(ii) and for good cause appearing, the Court hereby orders that:
23

24          (1)   This action is hereby dismissed with prejudice as to Plaintiff’s
25
      individual claims;
26
            (2)   All putative class action allegations and claims in this action are
27

28                                                1
     Case 8:20-cv-00469-JLS-DFM Document 50 Filed 08/20/21 Page 2 of 2 Page ID #:395




 1    hereby dismissed without prejudice;
 2

 3          (3) No Party hereto shall be entitled to costs or attorneys’ fees because of
 4    this Order of Dismissal;
 5
            (4) Pursuant to Fed. R. Civ. P. 23(e) and based on the factors identified in
 6

 7    Diaz v. Trust Territory of the Pacific Islands, 876 F.2d 1401 (9th Cir. 1989), the
 8
      above dismissal of the class allegations may be made, and hereby is made, without
 9
      notice to the putative class; and
10

11          (5) This action is hereby dismissed on the terms outlined above.
12
            Dated: August 20, 2021
13

14

15
                                             JOSEPHINE L. STATON
16                                           UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24

25

26

27

28                                             2
